                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: donna.wittig@akerman.com
                                                            7    Attorneys for plaintiff Bank of America, N.A.

                                                            8
                                                                                               UNITED STATES DISTRICT COURT
                                                            9
                                                                                                      DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-00579-RFB-EJY
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                          Plaintiff,                      STIPULATION   AND   ORDER    TO
                                                                                                                        DISMISS ALL REMAINING CLAIMS
AKERMAN LLP




                                                            13   v.

                                                            14   THE      WILLOWS     HOMEOWNERS'
                                                                 ASSOCIATION;   SFR    INVESTMENTS
                                                            15   POOL 1, LLC; ABSOLUTE COLLECTION
                                                                 SERVICES, LLC,
                                                            16
                                                                                        Defendants.
                                                            17

                                                            18            Plaintiff Bank of America, N.A. (BANA) and defendant SFR Investments Pool 1, LLC,

                                                            19   stipulate to dismiss all remaining claims in this action, with prejudice, with each party shall bear its

                                                            20   own attorneys' fees and costs.

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                 58459879;1
                                                            1             The parties note defendant Absolute Collection Services, LLC (ACS) answered BANA's

                                                            2    complaint on April 7, 2016, ECF No. 9, but its counsel subsequently withdrew on December 17,

                                                            3    2019, ECF No. 44. ACS therefore does not have counsel to approve this stipulation, but BANA

                                                            4    requests the court dismiss its claims against ACS so this matter can be closed. ACS does not plead

                                                            5    any affirmative claims.

                                                            6             DATED this 3rd day of June, 2021.

                                                            7     AKERMAN LLP                                          KIM GILBERT EBRON
                                                            8
                                                                  /s/ Donna M. Wittig                                  /s/ Diana S. Ebron
                                                            9     MELANIE D. MORGAN, ESQ.                              DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8215                                  Nevada Bar No. 10580
                                                            10    DONNA M. WITTIG, ESQ.                                JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 1105                                  Nevada Bar No. 10593
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    1635 Village Center Circle, Suite 200                7625 Dean Martin Drive, Suite 110
                                                                  Las Vegas, Nevada 89134                              Las Vegas, Nevada 89139
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13    Attorneys for plaintiff Bank of America, N.A.        Attorneys for defendant SFR Investments Pool 1,
                                                                                                                       LLC
                                                            14

                                                            15                                                    ORDER

                                                            16            Based on the foregoing stipulation, all remaining claims in this action are dismissed, with

                                                            17   prejudice, each party to bear its own attorneys' fees and costs. This matter shall be closed.

                                                            18
                                                                                                               _________________________________________
                                                            19
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                            20

                                                            21                                                 DATED:
                                                            22

                                                            23                                                    DATED this 3rd day of June, 2021.
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 58459879;1
